         Case 1:19-cv-03242-ELH Document 1 Filed 11/08/19 Page 1 of 6



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND
                               (Baltimore Division)

ALLSTATE INSURANCE COMPANY                     *
2775 Sanders Road
Northbrook, Illinois 60062                     *

      Plaintiff,                               *

v.                                             *     Civil Action No.

LANIYA T. SPELLS                               *
5446 Gardenwood Road
Baltimore, Maryland 21206                      *

and                                            *

STANLEY ROCHKIND                               *
5616 Park Heights Avenue
Baltimore, Maryland 21215                      *

and                                            *

CHARLES W. RUNKLES                             *
5616 Park Heights Avenue
Baltimore, Maryland 21215                      *

and                                            *

DEAR MANAGEMENT & CONSTRUCTION                 *
COMPANY
                                               *
      SERVE ON: Charles Runkles
                14 Warren Road, Suite 14B      *
                Pikesville, Maryland 21208
                                               *
and
                                               *
S & S PARTNERSHIP
                                               *
      SERVE ON: Charles Runkles
                14 Warren Road, Suite 14B      *
                Pikesville, Maryland 21208
                                               *
      Defendants.
             Case 1:19-cv-03242-ELH Document 1 Filed 11/08/19 Page 2 of 6




                     COMPLAINT FOR DECLARATORY JUDGMENT


        Plaintiff Allstate Insurance Company (hereinafter “Allstate”), by and through

undersigned counsel and pursuant to 28 U.S.C. § 2201, files this Complaint for Declaratory

Judgment against Stanley Rochkind (hereinafter “Rochkind”), and further adds, Charles Runkles;

Dear Management & Construction Company; S&S Partnership; and Laniya T. Spells as parties

of interest.

                                              Parties

        1.      Allstate is a Delaware corporation licensed to conduct business in Maryland, and

has its principal place of business in Illinois. Allstate issued a Personal Umbrella Policy of

insurance to Rochkind.

        2.      Laniya T. Spells is an individual who is a resident of Baltimore City, Maryland.

She is a party of interest to this declaratory action given that she is a plaintiff in the Underlying

Suit.

        3.      Stanley Rochkind is a resident of Baltimore County, Maryland. Prior to the filing

of this declaratory action, Stanley Rochkind was named as a defendant in Laniya T. Spells v.

S&S Partnership, et al. (Case No.: 24-C-19-000820) (hereinafter the “Underlying Suit”),

whereby the plaintiff in the Underlying Suit, Laniya T. Spells (hereinafter “Spells”), alleges that

she contracted poisoning from lead paint from various properties, including a property owned by

entities of which Stanley Rochkind is a stockholder/member/partner/manager. The Underlying

Suit currently is pending in the Circuit Court of Maryland for Baltimore City. By the instant

declaratory action, Allstate seeks a declaration regarding its contractual obligations to Rochkind

relating to the claims asserted by Spells in the Underlying Suit.



                                                 2
            Case 1:19-cv-03242-ELH Document 1 Filed 11/08/19 Page 3 of 6



       4.      Charles Runkles is a resident of Baltimore, Maryland. He is a party of interest to

this declaratory action given that he is a named defendant in the Underlying Suit.

       5.      S&S Partnership, upon information and belief, is a Maryland sole proprietorship

or general partnership, with its principal place of business located at 5616 Park Heights Avenue,

Baltimore, Maryland 21215. S&S Partnership is a party of interest in this declaratory action

given it is a named defendant in the Underlying Suit.

       6.      Dear Management & Construction Company, upon information and belief, is a

forfeited Maryland corporation, with its principal place of business located at 5616 Park Heights

Avenue, Baltimore, Maryland 21215. Dear Management & Construction Company is a party of

interest in this declaratory action given it is a named defendant in the Underlying Suit.

                                     Jurisdiction and Venue

       7.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1441(b). As

required by 28 U.S.C. § 1332, there is complete diversity between the parties and damages exceed

$75,000.00, as the Underlying Suit claims damages in excess of Seventy-Five Thousand Dollars

($75,000.00) and the Personal Umbrella Policy of insurance, held by Rochkind, provides defense

and indemnity coverage up to Five Million Dollars ($5,000,000). Allstate is incorporated in

Delaware, with its principal place of business in Illinois. Rochkind and Spells are residents of

Baltimore, Maryland.

       8.      Venue is appropriate in this Court under 28 U.S.C. § 1391(b)(1), as Rochkind

resides in Maryland and Rochkind’s principal place of business is in Maryland. Venue also is

appropriate pursuant to 28 U.S.C. § 1391(b)(2), as a substantial part of the events giving rise to

the claim occurred in Baltimore City, Maryland.




                                                 3
            Case 1:19-cv-03242-ELH Document 1 Filed 11/08/19 Page 4 of 6



                                            Facts

       9.      On or about, February 11, 2019, Spells filed the Underlying Suit, seeking

damages in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00) against

Rochkind and other defendants in the Circuit Court of Maryland for Baltimore City. The

Underlying Suit alleges that Spells contracted harmful, elevated blood lead levels due to

exposure to lead paint at a residential property located at 2722 Tivoly Avenue (hereinafter the

“Subject Premises”), in Baltimore City, Maryland. See Complaint and Demand for Jury Trial

attached hereto as Exhibit A.

       10.     The Underlying Suit alleges Defendants Stanley Rochkind; Charles Runkles; S&S

Partnership; and Dear Management & Construction Company owned the Subject Premises

during the time period alleged in the Complaint. Upon information and belief, Stanley Rochkind

is a partner of S&S Partnership and Dear Management & Construction Company. See Exhibit

A.

       11.     The Complaint in the Underlying Suit indicates that Spells resided, visited, and

spent significant amounts of time at the Subject Premises from birth (April 24, 1998) through

2004. See Exhibit A at ¶ 2.

       12.     Allstate issued a Personal Umbrella Policy of insurance, No.: 028737150

(hereinafter the “Subject Policy”), which provided excess personal liability coverage for the

Rochkind between June 13, 1988 until June 13, 2000, when it was cancelled. On June 13, 1999,

an exclusion of coverage for claims alleging lead exposure went into effect. The Subject Policy

is attached hereto as Exhibit B.




                                               4
             Case 1:19-cv-03242-ELH Document 1 Filed 11/08/19 Page 5 of 6



       13.      Allstate contends it has no obligation to defend and/or indemnify Rochkind for

any damages arising from Spells’ alleged exposure after June 13, 1999, when coverage for lead

exposure under the Subject Policy terminated.

       14.      As such, Allstate contends that Rochkind is responsible for a pro-rata portion of

her indemnity arising from Spells’ allegations in the Underlying Suit.

       15.      Allstate generally denies that coverage is available for Rochkind under the

Subject Policy for Spells’ alleged injuries; however, in the event that coverage may be available

under the Subject Policy, the Subject Policy does not provide coverage for damages that

occurred on or after June 13, 1999.

                                Count I – Declaratory Judgment

       16.      The allegations set forth in Paragraphs 1 through 15 are incorporated herein by

reference.

       17.      An actual and immediate controversy exists between Allstate and Rochkind with

respect to Allstate’s duties and obligations under the Subject Policy.

       18.      Allstate contends that under the Subject Policy there is no indemnity coverage for

any damages arising from Spells’ lead exposure that occurred on or after June 13, 1999, when

the Subject Policy expired.

       19.      As such, Allstate contends that Rochkind is responsible for all damages awarded

to Spells that allegedly arose from exposure to lead occurring on or after June 13, 1999.

       20.      Pursuant to Pennsylvania Nat’l Casualty Ins. Co. v. Roberts, Allstate is entitled to

an allocation of any potential responsibility under the Subject Policy for damages arising from

Spells’ alleged exposure. 668 F.3d 106 (4th Cir. 2012)




                                                 5
          Case 1:19-cv-03242-ELH Document 1 Filed 11/08/19 Page 6 of 6



       21.     Allstate is entitled to a determination of its duties with respect to Rochkind under

the terms of the Subject Policy pursuant to 28 U.S.C. § 2201.

       22.     There is a bona fide, actual, present, and practical need for the declaration, which

deals with a present, ascertained or ascertainable state of facts, or a present controversy as to a

state of facts, and will terminate a controversy and remove an uncertainty.

       WHEREFORE, Allstate respectfully requests that this Court enter an Order declaring that

coverage is not available for Rochkind under the Subject Policy for any damages caused by lead

exposure to Spells, occurring on or after June 13, 1999, that Rochkind is responsible for all

damages caused by exposure which occurred on or after June 13, 1999, and that Allstate’s share

of the pro-rata allocation of liability is limited to 58.62% of the total of any judgment for Spells,

with Rochkind liable for the remaining 41.38% of the total of any judgment for Spells, pursuant

to Pennsylvania Nat’l Casualty Ins. Co. v. Roberts, 668 F.3d 106 (4th Cir. 2012).



                                              Respectfully submitted,

                                                      /s/ Adam G. Smith
                                              Paul J. Weber (Bar No. 03570)
                                              Adam G. Smith (Bar No. 19241)
                                              Sean P. Hatley (Bar No. 20139)
                                              Amanda C. Sprehn (Bar No. 28071)
                                              HYATT & WEBER, P.A.
                                              200 Westgate Circle, Suite 500
                                              Annapolis, Maryland 21401
                                              Phone:         (410) 266-0626
                                              Facsimile:     (410) 841-5065
                                              Email:         pweber@hwlaw.com
                                              Email:         adamsmith@hwlaw.com
                                              Email:         sphatley@hwlaw.com
                                              Email:         asphren@hwlaw.com

                                              Counsel for Plaintiff
                                              Allstate Insurance Company




                                                 6
